*719On Application for Rehearing.
PER CURIAM.
The decree in this case is altered and amended so as to read as follows:
It is therefore ordered, adjudged, and decreed that the judgment of the Court of Appeal and the judgment of the District Court in this case against the defendant company be annulled, avoided, and reversed, and the plaintiff’s suit against said defendant be dismissed, with costs, without prejudice to plaintiff’s right against the indorser on the notes sued upon, and to claim the money and note deposited for its account in the registry of the United States District Court for the Western District of Louisiana in the matter of the defendant company’s composition with its creditors. Costs of the district court, Court of Appeal, and of the Supreme Court to be paid by the plaintiff.